- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-24970 All-American Sportpark, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0203976 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6730 South Las Vegas Boulevard Las Vegas, NV 89119 (Address of principal executive offices) (702) 798-7777 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No x The number of shares of Common Stock, $0.001 par value, outstanding on May 12, 2014 was 4,624,123 shares. All-American Sportpark, inc . Form 10-Q Index Page Number Part I: Financial Information Item 1. Consolidated Financial Statements Consolidated Balance Sheets at March 31, 2014 (Unaudited) and December 31, 2013 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2014 and 2013 (Unaudited) 2 Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2014 and 2013 (Unaudited) 3 Notes to Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 Part II: Other Information Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Changes in Securities 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures PART 1 – FINANCIAL INFORMATION Item 1 Financial Statements All-American SportPark, Inc. Consolidated Balance Sheets March 31, December 31, (Unaudited) Assets Current assets: Cash $ 36,637 $ - Accounts receivable 7,981 961 Prepaid expenses and other current assets 163,192 3,671 Total current assets 207,810 4,632 Property and equipment, net of accumulated depreciation of $643,296 and $615,091, as of March 31, 2014 and December 31, 2013, respectively 669,800 663,569 Total Assets $ 877,610 $ 668,201 Liabilities and Stockholders' Deficit Current liabilities: Cash in excess of available funds $ - $ 20,756 Accounts payable and accrued expenses 438,849 417,802 Current portion of deferred revenue 100,000 100,000 Current portion of notes payable - related parties 4,450,595 4,409,495 Current portion due to related parties 1,578,752 1,539,045 Current portion of capital lease obligation 34,214 35,564 Accrued interest payable - related party 5,507,907 5,400,781 Total current liabilities 12,110,317 11,923,443 Long-term liabilities: Long-term portion of capital lease obligation 85,351 96,327 Deferred revenue 150,000 25,000 Deferred rent liability 637,054 647,999 Total long-term liabilities 872,405 769,326 Commitments and Contingencies Stockholder’s deficit: Preferred stock, Series "B", $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of March 31, 2014 and December 31, 2013, respectively - - Common stock, $0.001 par value, 50,000,000 shares authorized, 4,624,123 and 4,522,123 shares issued and outstanding as of March 31, 2014 and December 31, 2013, respectively 4,624 4,624 Prepaid equity-based compensation (8,878) (10,294) Additional paid-in capital 14,408,270 14,408,270 Accumulated deficit (26,886,988) (26,744,979) Total All-American SportPark, Inc. stockholders' deficit (12,482,972) (12,342,379) Non-controlling interest in net assets of subsidiary 377,860 317,811 Total stockholders' deficit (12,105,112) (12,024,568) Total Liabilities and Stockholders' Deficit $ 877,610 $ 668,201 The accompanying notes are an integral part of these consolidated financial statements 1 ALL-AMERICAN SPORTPARK, INC. Consolidated Statements of Operations (Unaudited) For the Three Months Ending March 31, Revenue $ 571,954 $ 484,501 Revenue - Related Party 40,950 40,950 Total Revenue 612,904 525,451 Cost of revenue 189,060 169,139 Gross profit 423,844 356,312 Expenses: General and administrative expenses 344,055 353,966 Depreciation and amortization 28,205 27,590 Total expenses 372,260 381,556 Net operating income (loss) 51,584 (25,244) Other income (expense): Interest expense (133,544) (134,622) Gain on property and equipment - - Other income (expense) - - Total other income (expense) (133,544) (134,622) Net loss before provision for income tax (81,960) (159,866) Provision for income tax expense - - Net loss (81,960) (159,866) Net income attributable to non-controlling interest 60,049 26,501 Net loss attributable to All-American SportPark, Inc. $ (142,009) $ (186,367) Net loss per share - basic and fully diluted $ (0.03) $ (0.05) Weighted average number of common shares outstanding - basic and fully diluted 4,624,123 4,522,123 The accompanying notes are an integral part of these consolidated financial statements. 2 ALL-AMERICAN SPORTPARK, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities Net loss $ (81,960) $ (159,866) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization expense 28,205 27,590 Gain on disposal of property and equipment - - Stock-based compensation 1,416 - Changes in operating assets and liabilities: - Accounts receivable (7,020) 5,774 Prepaid expenses and other current assets (159,521) (209,607) Cash issued in excess of available funds (20,756) (1,181) Accounts payable and accrued expenses (37,246) 21,926 Deferred revenue 125,000 200,000 Deferred rent liability (10,945) (10,945) Accrued interest payable - related party 107,126 106,983 Net cash provided by (used in) operating activities 2,592 (63,178) Cash flows from investing activities Purchase of property and equipment (34,436) (17,938) Net cash used in investing activities (34,436) (17,938) Cash flows from financing activities Proceeds from related parties 39,707 141,454 Payment on capital lease obligation 53,372 (8,374) Proceeds from note payable – related parties 41,100 - Net cash provided by financing activities 68,481 133,080 Net increase in cash 36,637 51,964 Cash - beginning - 5,500 Cash - ending $ 36,637 $ 57,464 Supplemental disclosures: Interest paid $ 1,673 $ 1,242 Income taxes paid $ - $ - The accompanying notes are an integral part of these consolidated financial statements 3 All-American Sportpark, Inc. Notes to Consolidated Financial Statements (Unaudited) Note 1 – Basis of presentation The consolidated interim financial statements included herein, presented in accordance with United States generally accepted accounting principles and stated in US dollars, have been prepared by All-American SportPark, Inc. (the “Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These statements reflect all adjustments, consisting of normal recurring adjustments, which, in the opinion of management, are necessary for fair presentation of the information contained therein. It is suggested that these consolidated interim financial statements be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2013 and notes thereto included in the Company's Form 10-K. The Company follows the same accounting policies in the preparation of consolidated interim reports. Results of operations for interim periods may not be indicative of annual results. Certain reclassifications have been made in prior periods’ financial statements to conform to classifications used in the current period. Note 2 – Going concern As of March 31, 2014, we had an accumulated deficit of $26,886,988. In addition, the Company’s current liabilities exceed its current assets by $11,902,507 as of March 31, 2014. The Company’s management believes that its continuing operations may not be sufficient to fund operating cash needs and debt service requirements over at least the next 12 months. As such, management plans on seeking other sources of funding including the restructuring of current debt as needed, which may include Company officers or directors and/or other related parties. In addition, management continues to analyze all operational and administrative costs of the Company and has made and will continue to make the necessary cost reductions as appropriate. The inability to build attendance to profitable levels beyond a 12-month period may require the Company to seek additional debt, restructure existing debt or equity financing to meet its obligations as they come due. There is no assurance that the Company would be successful in securing such debt or equity financing in amounts or with terms acceptable to the Company. Nevertheless, management continues to seek out financing to help fund working capital needs of the Company. In this regard, management believes that additional borrowings against the TMGE could be arranged although there can be no assurance that the Company would be successful in securing such financing or with terms acceptable to the Company. Among its alternative courses of action, management of the Company may seek out and pursue a business combination transaction with an existing private business enterprise that might have a desire to take advantage of the Company's status as a public corporation. There is no assurance that the Company will acquire a favorable business opportunity through a business combination. In addition, even if the Company becomes involved in such a business opportunity, there is no assurance that it would generate revenues or profits, or that the market price of the Company's common stock would be increased thereby. 4 The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. Note 3 – Recent accounting policies The Company believes there are no additional new accounting pronouncements adopted but not yet effective that is relevant to the readers of our financial statements. Note 4 – Non controlling interest Non-controlling interest represents the minority stockholders’ proportionate share of the equity of All-American Golf Center ("AAGC') which is a 51% owned subsidiary of the Company. At March 31, 2014, we owned 51% of AAGC’s capital stock, representing voting control and a majority interest. Our controlling ownership interest requires that AAGC’s operations be included in the Condensed Consolidated Financial Statements contained herein. The 49% equity interest that is not owned by us is shown as “Non-controlling interest in consolidated subsidiary” in the Condensed Consolidated Statements of Operations and Condensed Consolidated Balance Sheets. As of March 31, 2014, St. Andrews Golf Shop, our minority interest partner and a related party, held a $377,860 interest in the net asset value of our subsidiary AAGC and a $60,049 interest in the net income from operations of AAGC. Note 5 – Related party transactions Due to related parties The Company’s employees provide administrative/accounting support for (a) three golf retail stores, named Saint Andrews Golf Shop ("SAGS"), Las Vegas Golf and Tennis ("Boca Store") and Las Vegas Golf and Tennis Superstore (“Westside 15 Store”), owned by Ronald Boreta, the Company's President, and his brother, John Boreta, a Director of the Company. The SAGS store is the retail tenant in the TMGE. Administrative/accounting payroll and employee benefits expenses are allocated based on an annual review of the personnel time expended for each entity. Amounts allocated to these related parties by the Company approximated $6,131 and $ 14,206 for the three months ended March 31, 2014 and 2013, respectively. The Company records this allocation by reducing the related expenses and allocating them to the related parties. In addition to the administrative/accounting support provided by the Company to the above stores, the Company received funding for operations from these and various other stores owned by the Company’s President and his brother, and the former Chairman. These funds helped pay for office supplies, phone charges, postages, and salaries. The net amount due to these stores totaled $1,578,752 and $1,539,045 as of March 31, 2014 and December 31, 2013, respectively. The amounts are non-interest bearing and due out of available cash flows of the Company. Additionally, the Company has the right to offset the administrative/accounting support against the funds received from these stores. 5 Both Ronald Boreta and John Boreta have continued to defer half of their monthly salaries until the Company is in a more positive financial state. The amounts deferred for the first three months of 2014 and 2013 were $24,375 and $15,000, respectively. Notes and Interest Payable to Related Parties: The Company has various notes and interest payable to the following entities as of March 31, 2014, and December 31, 2013, respectively: 2014 2013 Various notes payable to Vaso Boreta bearing 10% per annum and due on demand (1) $ 3,200,149 $ 3,200,149 Note payable to BE Holdings 1, LLC, owned by the chairman of the board, bearing 10% per annum and due on demand (2) 100,000 100,000 Various notes payable to SAGS, bearing 10% per annum and due on demand (3) 833,846 833,846 Notes payable to Ron and John Boreta personally (4) 75,000 75,000 Various short term notes payable to the Westside 15 Store, bearing 10% per annum and due on demand (5) 41,100 - Note payable to BE, III bearing 10% per annum and due on demand (6) 200,500 200,500 Total $ 4,450,595 $ 4,409,495 1) Vaso Boreta is the former Chairman of the Board of the Company who passed away in October 2013. 2) BE Holdings1. LLC is owned by Ronald Boreta and John Boreta. 3) Saint Andrews is owned by Ronald Boreta and John Boreta. 4) The Notes are in the principal amount of $37,500 each. 5) The Westside 15 Store is owned by Ronald Boreta and John Boreta 6) BE III, LLC is owned by Ronald Boreta and John Boreta. 6 All maturities of related party notes payable and the related accrued interest payable as of March 31, 2014 are due and payable upon demand. At March 31, 2014, the Company has no loans or other obligations with restrictive debt or similar covenants. On June 15, 2009, the Company entered into a “Stock Transfer Agreement” with St. Andrews Golf, Ltd. a Nevada limited liability company, which is wholly-owned by Ronald Boreta, our chief executive officer and John Boreta, a principal shareholder and now a Director of the Company. Pursuant to this agreement, we agreed to transfer a 49% interest in our wholly owned subsidiary, AAGC as a partial principal payment in the amount of $600,000 on the Company’s outstanding loan due to St. Andrews Golf Shop, Ltd. In March 2009, the Company engaged the services of an independent third party business valuation firm, Houlihan Valuation Advisors, to determine the fair value of the business and the corresponding minority interest. Based on the Minority Value Estimate presented in connection with this appraisal, which included valuations utilizing the income, market and transaction approaches in its valuation methodology, the fair value of a 49% interest totaled $ 600,000. As of March 31, 2014 and December 31, 2013, accrued interest payable - related parties related to the notes payable – related parties totaled $5,507,907 and $5,400,781 respectively . Lease to SAGS The Company subleases space in the clubhouse to SAGS. Base rent includes $13,104 per month through July 2013 with a 5% increase for each of two 5-year options to extend in July 2013 and July 2017. For the three months ending March 31, 2014 and 2013, the Company recognized rental income totaling $40,950 and $40,950, respectively. Note 6 – Commitments Lease agreements The land underlying the TMGE is leased under an operating lease that was to initially expire in 2013 and had two five-year renewal options. In March 2006, the Company exercised the first of two options, extending the lease to 2018. Also, the lease has a provision for contingent rent to be paid by AAGC upon reaching certain levels of gross revenues. The Company recognizes the minimum rental expense on a straight-line basis over the term of the lease, which includes the two five year renewal options. 7 At March 31, 2014, minimum future lease payments under non-cancelable operating leases are as follows: 2014 $ 397,380 2015 529,840 2016 529,840 2017 397,380 Thereafter 2,914,123 $ 4,768,563 Total rent expense for this operating lease was $132,460 and $132,460 for the three months ended March 31, 2014 and 2013. Capital Lease The Company entered into a capital lease for new Club Car gas powered golf carts. The lease is 48 months in length and started on December 8, 2013. The Company pays $2,887 a month in principal and interest expense related to the lease. The Company entered into a capital lease for a new telephone system during the third quarter of 2011. The lease is 36 months in length and started in July of 2011. The Company pays $642 a month in principal and interest expense related to the lease. The following is a schedule by year of future minimum payments required under these lease agreements. 2014 $28,280 2015 34,644 2016 34,644 2017 34,644 Total payments 132,212 Less interest 12,647 Total principal 119,565 Less current portion 34,214 Long-term portion $85,351 Accumulated depreciation for the capital leases as of March 31, 2014 and December 31, 2013 was $23,775 and $14,070, respectively. Customer Agreement On June 19, 2009, AAGC entered into a Customer Agreement with Callaway Golf Company ("Callaway") and Saint Andrews pursuant to which Callaway has agreed to make certain cash payments and other consideration to AAGC and Saint Andrews in exchange for an exclusive marketing arrangement for the golf center operated by AAGC. Callaway is a major golf equipment manufacturer and supplier. 8 On March 9, 2013, AAGC entered into an amendment to its Customer Agreement with Callaway (the “Amendment”). The Amendment provided that AAGC was to use all reasonable efforts to negotiate and enter into a non-exclusive written contract with an alternative retail branding partner. In the event that AAGC was successful in executing a written contract with an alternative retail branding partner, the Customer Agreement would terminate on June 30, 2013. Pursuant to the terms of the Amendment, Callaway was not required to pay any marketing funds or other fees or expenses required under the Customer Agreement during the first two quarters of 2013. The Amendment also provided that Callaway could, at its option, continue to feature its products in a second position at the golf center , of which they have chosen to do, after termination of the Customer Agreement, under certain terms and conditions. Sponsorship Agreement On March 27, 2013, AAGC entered into a Golf Center Sponsorship Agreement (“Sponsorship Agreement”) with Taylor Made Golf Company, Inc., doing business as TaylorMade-adidas Golf Company (“TMaG”) pursuant to which the golf center operated by AAGC was to be rebranded using TaylorMade® and other TMaG trademarks. As part of the Sponsorship Agreement, TMaG agreed to reimburse AAGC for the reasonable costs associated with the rebranding efforts, including the costs associated with the build-out of the golf center and a new performance lab (described below), up to a specified maximum amount. In addition AAGC received a payment of $200,000 upon execution of the Sponsorship Agreement and, so long as AAGC continues to operate the golf center and comply with the terms and conditions of the Sponsorship Agreement TMaG is to make additional payments to AAGC on each of March 26, 2014 and March 26, 2015. The Sponsorship Agreement provides that TMaG would install a performance lab at AAGC's facility that would include one nine-camera motion analysis system and one putting lab, and would provide additional services, equipment, supplies and resources for the golf center. The performance lab was installed in 2013. Phase I of the remodeling of the golf center included the entire golf shop, activities area/golf check-in and restaurant area and was completed in the first quarter of 2014. Phase II is expected to begin in the second or third quarter of 2014 and will involve remodeling the driving range area and additional construction in the golf shop. The Sponsorship Agreement includes provisions concerning the display of TMaG merchandise, payment terms, retail sales targets and other related matters. Also, Saint Andrews Golf Shop, a tenant of AAGC which is owned by Ronald Boreta, the Company's President, and John Boreta, a Director of the Company, will receive a quarterly rebate based on the wholesale price of the TMaG merchandise purchased at the golf center. In addition, provided that the Las Vegas Golf and Tennis stores owned by Ronald Boreta and John Boreta maintain TMaG as their premier vendor at its locations, TMaG will pay such stores a quarterly rebate based on the wholesale price of the TMaG merchandise purchased at those locations. The initial term of the Sponsorship Agreement is for five years. AAGC and TMaG may mutually agree in writing to extend the Sponsorship Agreement for an additional four year period; provided that the option to renew the Agreement shall be determined by the parties not later than 9 ninety (90) days prior to the end of the initial term and shall be consistent with the AAGC's lease on its golf center property. Note 7 – Stockholders' deficit Preferred stock As of March 31, 2014, we had no preferred shares issued and outstanding. Common stock As of March 31, 2014, we had 4,624,123 shares of our $0.001 par value common stock issued and outstanding. Equity-based compensation On May 24, 2013, the Company granted 68,000 shares of restricted common stock to one director and one employee for services. In accordance with the terms of the grant, the shares will vest in full at the end of two years from the date of grant for the director. The restricted common stock granted to the employee will vest in full at the end of three years from the date of grant. The Company has recorded prepaid stock-based compensation of $13,128 representing the estimated fair value on the date of grant, and will amortize the fair market value of the shares to compensation expense ratably over the two and three year vesting periods. Also on May 24, 2013, the Company granted 34,000 shares of common stock to a director for past services. These shares are fully vested. The fair value on the date of grant of $6,800 was recorded as stock-based compensation. Note 8 – Subsequent Events On April 3, 2014 the Company received the second payment form the TMaG agreement as disclosed in Note 6 – Commitments. 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward-Looking Statements This document contains “forward-looking statements.” All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Accordingly, readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the dates on which they are made. We do not undertake to update forward-looking statements to reflect the impact of circumstances or events that arise after the dates they are made. You should, however, consult further disclosures we make in future filings of our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. The factors affecting these risks and uncertainties include, but are not limited to: · increased competitive pressures from existing competitors and new entrants; · deterioration in general or regional economic conditions; · adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; · loss of customers or sales weakness; · inability to achieve future sales levels or other operating results; · the inability of management to effectively implement our strategies and business plans; and · the other risks and uncertainties detailed in this report. 11 Overview of Current Operations On June 19, 2009, AAGC entered into a Customer Agreement with Callaway Golf Company (“Callaway”) and Saint Andrews pursuant to which Callaway agreed to make certain cash payments and other consideration to AAGC and Saint Andrews in exchange for an exclusive marketing arrangement for the Callaway Golf Center operated by AAGC. Callaway is a major golf equipment manufacturer and supplier. Saint Andrews subleases space at the Callaway Golf Center and operates a golf equipment store at the Callaway Golf Center. The Customer Agreement with Callaway provided that Callaway would provide Saint Andrews with $250,000 annual advertising contribution in the form of golf related products. In addition, Saint Andrews was given an opportunity to earn additional credits upon reaching a sales threshold. In connection with the signing of the Customer Agreement, AAGC received several concessions to help in the operation of the business, upgrading certain areas, and remodel of some portions of the AAGC facility. Callaway also provided staff uniforms, range golf balls and rental golf equipment for AAGC’s use at the Callaway Golf Center. Both AAGC and Saint Andrews agreed to exclusively sell only Callaway golf products at the Callaway Golf Center for the term of the Customer Agreement. On March 9, 2013, AAGC entered into an amendment to its Customer Agreement with Callaway (the “Amendment”). The effective date of the Amendment was January 20, 2013. The Amendment provided that AAGC was to use all reasonable efforts to negotiate and enter into a non-exclusive written contract with an alternate retail branding partner. In the event that AAGC was successful in executing a written contract with an alternative retail branding partner, the Customer Agreement was to terminate on June 30, 2013. In the event that an agreement with an alternative retailed branding partner was not entered into by June 30, 2013, the Customer Agreement was to terminate on that date but AAGC would have the right to continue to feature its products in a second position at the TaylorMade Golf Experience after termination of Customer Agreement, under certain terms and conditions. On March 27, 2013, AAGC entered into a Golf Center Sponsorship Agreement with Taylor Made Golf Company, Inc., doing business as TaylorMade-Adidas Golf Company (“TMaG”) pursuant to which the golf center operated by AAGC will be rebranded using TaylorMade® and other TMaG trademarks. As part of the Sponsorship Agreement, TMaG has agreed to reimburse AAGC for the reasonable costs associated with the rebranding efforts, including the costs associated with the build-out of the golf center and a new performance lab (described below), up to a specified maximum amount. In addition, AAGC received a payment of $200,000 within a few days of signing the Sponsorship Agreement and, so long as AAGC continues to operate the golf center and comply with the terms and conditions of the Agreement TMaG will make additional payments to AAGC on each of March 26, 2014 and March 26, 2015. The second payment in the amount of $100,000 was received on April 3, 2014. The Company will recognize these payments as revenue on a straight-line basis over the term of the agreement. 12 The Sponsorship Agreement provides that TMaG would install a performance lab at AAGC's facility that would include one nine-camera motion analysis system and one putting lab, and would provide additional services, equipment, supplies and resources for the golf center. The performance lab was installed in 2013. Phase I of the remodeling of the golf center included the entire golf shop, activities area/golf check-in and restaurant area and was completed in the first quarter of 2014. Phase II is expected to begin in the second or third quarter of 2014 and will involve remodeling the driving range area and additional construction in the golf shop. The Sponsorship Agreement includes provisions concerning the display of TMaG merchandise, payment terms, retail sales targets and other related matters. Also, Saint Andrews Golf Shop, a tenant of AAGC which is owned by Ronald Boreta, the Company’s President, and John Boreta, a Director of the Company, will receive a quarterly rebate based on the wholesale price of the TMaG merchandise purchased at the golf center. In addition, provided that the Las Vegas Golf and Tennis stores owned by Ronald Boreta and John Boreta maintain TMaG as its premier vendor at its locations, TMaG will pay such stores a quarterly rebate based on the wholesale price of the TMaG Merchandise purchased at those locations. The initial term of the Sponsorship Agreement is for five years. AAGC and TMaG may mutually agree in writing to extend the Agreement for an additional four year period; provided that the option to renew the Sponsorship Agreement shall be determined by the parties not later than ninety (90) days prior to the end of the initial term and shall be consistent with the AAGC’s lease on its golf center property. On January 25, 2011, The 305 Group leased the restaurant at the TaylorMade Golf Experience. They renamed the restaurant The Upper Deck Grill and Sports Lounge. The tenant remodeled the entire restaurant space and opened to the public on April 28, 2011. They offer fresh made foods for the restaurant and bar. In 2014 the restaurant was unable to make appropriate lease payments and the lease was terminated and a new lease was entered into effective March 1, 2014 that places the restaurant on a month to month lease at a rate of $3,320 a month plus percentage rent when certain sale amounts are reached. Results of Operations for the three months ended March 31, 2014 and 2013 compared. INCOME: Revenue Our revenue for the three months ended March 31, 2014 was $571,954 compared to $484,501 in the three months ended March 31, 2013, an increase of $87,453, or 18.05%. The increase in revenues was related to the unseasonably warm weather that the Southwest experienced in the first three months of 2014. In addition, our new branding sponsor created interest in our facility which resulted in increased sales during the first quarter of 2014. Revenue-Related Party for the three months ended March 31, 2014 was $40,950, compared to $40,950 in 2013. 13 Cost of Sales/Gross Profit Percentage of Sales Cost of sales currently consists mainly of payroll and benefits expenses of the AAGC staff, and operating supplies. Our cost of sales for the three months ended March 31, 2014 was $189,060, an increase of $19,921 or 11.78% from $169,139 for the three month period ended March 31, 2013. The increase was related to the increased level of business experienced during the first quarter of 2014. Gross profit as a percentage of sales increased to 69.15%, for the three months ended March 31, 2014. Gross profit as a percentage of sales was 67.81% for the three months ended March 31, 2013. This increase is due to the factors discussed above along with $25,000 of income that was recognized related to the TaylorMade agreement. EXPENSES: General and Administrative Expenses General and administrative expenses for the three months ended March 31, 2014 were $344,055, a decrease of $9,911 or 2.80%, from $353,966 for the three months ended March 31, 2013. Expenses were down during this period -in all areas, which is attributed to management taking a look at all areas of expense and working more closely within their budgets. Depreciation and amortization expenses for the three months ended March 31, 2014 were $28,205 an increase of $615, or 2.23% from $27,590 for the three months ended March 31, 2013. This expense is virtually unchanged from the prior year. Total Expenses Our overall operating expenses decreased to $9,296 from $381,556 in 2013 to $372,260 for the three months ended March 31, 2014. The decrease in total expenses was $9,296 or 2.44 %. This is due to management taking a look at all areas of expense and working more closely within their budgets. Net Income (Loss) from Operations We had net income from operations of $51,584 for the three months ended March 31, 2014 as compared to net loss from operations of $25,244 for the three months ended March 31, 2013 an increase of $76,828 or 304.34%. The increase in net from operations was due to the increase in revenue from unseasonably warmer weather while keeping expenses down. Interest Expense Our interest expense decreased by 0.80% or $1,078 from $134,622 for the three months ended March 31, 2013 to $133,544 for the three months ended March 31, 2014. There was only a marginal decrease in interest expense for the first quarter ended March 31, 2014. 14 Net Loss The net loss before non-controlling interest for the three months ended March 31, 2014 was $81,960 as compared to $159,866 for the same period in 2013. The decrease of $77,906 or 51.27% is due to a decrease in expenses, an increase in revenue and a decrease in other expenses. The net income attributable to non-controlling interest for the second quarter of 2014 was $60,049 as compared to $26,501 for the same period in 2013. That resulted in net loss attributable to All-American Sport Park of $142,009 for 2014 as compared to $186,367 for 2013. Liquidity and Capital Resources A critical component of our operating plan impacting our continued existence is the ability to obtain additional capital through additional equity and/or debt financing. We have partnered with TaylorMade/adidas Golf Company ("TMaG") to create an updated facility with a new name and brand. This is expected to help us in generating positive internal operating cash flow. The following table summarizes our current assets, liabilities, and working capital at March 31, 2014 compared to December 31, 2013. March 31, December 31, 2013 Increase / (Decrease) $ % Current Assets $207,810 $4,632 $203,178 4386.40% Current Liabilities 12,110,317 11,923,443 (190,167) (1.59%) Working Capital Deficit $11,902,507 $11,918,811 Internal and External Sources of Liquidity Cash Flow . Since inception, we have primarily financed our cash flow requirements through related party debt transactions. If that source of funding is eliminated it may have a material, adverse effect on our operations. We are currently operating at a loss but with positive cash flow because of deferring related party payables and interest payments. Though this has allowed us to currently minimize the deferral of our payables, we continue to depend on this source of financing. Should we lose our ability to defer those payables, without a return to profitability, our cash resources will be limited. Satisfaction of our cash obligations for the next 12 months. As of March 31, 2014, our cash balance was $36,637. Our plan for satisfying our cash requirements for the next twelve months is to use the $150,000 to be received from TMaG in early April 2014 for working capital. So long as AAGC continues to operate the golf center and comply with the terms and conditions of the Agreement TMaG will make an additional payment to AAGC on March 26, 2015. 15 Given our operating history, predictions of future operating results are difficult to make. Thus, our prospects must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their various stages of commercial viability. Such risks include, but are not limited to, an evolving business model and the management of growth. To address these risks we, among other things, plan to continue to modify our business plan, implement and execute our marketing strategy, develop and upgrade our facilities in a response to our competitor’s developments. Going Concern The financial statements included in this filing have been prepared in conformity with generally accepted accounting principles that contemplate the continuance of the Company as a going concern. Management intends to use borrowings and security sales to mitigate the effects of its cash position, however no assurance can be given that debt or equity financing, if and when required will be available. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets and classification of liabilities that might be necessary should the Company be unable to continue existence. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results or operations, liquidity, capital expenditures or capital resources that is material to investors. Critical Accounting Policies and Estimates Stock-based Compensation: In accordance with accounting standards concerning Stock-based Compensation, the Company accounts for all compensation related to stock, options or warrants using a fair value based method in which compensation cost is measured at the grant date based on the value of the award and is recognized over the service period. Stock issued for compensation is valued on the date of the related agreement and using the market price of the stock. Related party transactions: In accordance with accounting standards concerning related party transactions, there now are established requirements for related party disclosures and the policy provides guidance for the disclosures of transactions between related parties. Subsequent events: In accordance with accounting standards concerning subsequent events, states that a company is not required to disclose the date through with subsequent events have been evaluated. The adoption of this ASU did not have a material impact on our consolidated financial statements. Recent Accounting Developments The Company believes there are no additional new accounting guidance adopted but not yet effective that is relevant to the readers of our financial statements. 16 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable. ITEM 4. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to the Company’s management, including its Chief Executive Officer and Principal Financial Officer to allow timely decisions regarding required financial disclosure. As of the end of the period covered by this report, the Company’s management carried out an evaluation, under the supervision of and with the participation of the Chief Executive Officer and Principal Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15 and 15d-15 under the Exchange Act). Based upon that evaluation, the Company’s Chief Executive Officer and Principal Financial Officer concluded that our disclosure controls and procedures were effective as of the end of the period covered by this report, to provide reasonable assurance that information required to be disclosed by the Company in reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported, completely and accurately, within the time periods specified in SEC rules and forms. Changes in Internal Control over Financial Reporting There were no changes in internal control over financial reporting that occurred during the third quarter of the fiscal year covered by this report that have materially affected, or are reasonably likely to affect, the Company’s internal control over financial reporting. 17 PART IIOTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. There are no legal proceedings in which the Company is involved at this time. ITEM 1A. RISK FACTORS. Not required ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. We did not have any unregistered sales of equity securities during the quarter ended March 31, 2014 that have not been reported in a Current Report on Form 8-K. We did not repurchase any of our equity securities during the quarter ended March 31, 2014. ITEM 3. DEFAULTS UPON SENIOR SECURITIES. None. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. ITEM 5. OTHER INFORMATION. On October 1, 2013, Vaso Boreta, a Director of the Company and a former Chairman and President of the Company, passed away. The Board of Directors has not yet determined whether it will elect a new Director to fill the vacancy. ITEM 6. EXHIBITS. Incorporated by reference Exhibit number Filed herewith Form Period ending Exhibit No. Filing date Exhibit description Certification of Chief Executive and Principal Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 X 31.1 Certification of Chief Executive and Principal Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 X 32.1 18 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ALL-AMERICAN SPORTPARK, INC. (Registrant) Date: May 14, 2014 By: /s/ Ronald Boreta Ronald Boreta, President, Chief Executive Officer, and Treasurer (On behalf of the Registrant and as Principal Financial Officer)
